As filed with the Securities and Exchange Commission on December 22, 2016 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TETRA TECHNOLOGIES, INC. (Exact name of Registrant as specified in its charter) Delaware 74-2148293 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 24955 Interstate 45 North The Woodlands, Texas (Address of Principal Executive Offices) (Zip Code) TETRA TECHNOLOGIES, INC. THIRD AMENDED AND RESTATED
